Citation Nr: 0432889	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (initial) evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2,.  Entitlement to an increased (initial) evaluation for 
service-connected chronic lumbar strain with degenerative 
joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970 as 
a light weapons infantryman with the [redacted] Light Infantry 
Brigade (LIB), and as a squad leader with Co.[redacted] 
Reconnaissance.  He was in Vietnam for slightly less than a 
year and earned the Combat Infantry Badge (CIB).  

His back injury was experienced in a helicopter crash in 
April 1970 while he was stationed in Southeast Asia.  During 
that accident, the 101st AVA crew (both pilots and the door 
gunner) were casualties; the veteran jumped out at the tree 
line before the plane crashed.   

He had arrived in Vietnam in late July 1969 at Bien Hoa, went 
to the repo depot and was assigned to the [redacted] LIB and sent 
to the main post at Long Binh from which he was sent on a 
mission out of Fire Support Base Libby; they were overrun on 
his first night at the camp northwest of Xuan Loc in May 
1970; they had heavy casualties.  

The veteran filed his initial claim for compensation in a 
document received on January 15, 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

During the course of the current appeal, the RO has increased 
the rating initially assigned for the veteran's PTSD from 30 
to 50 percent disabling; and has increased from 10 to 20 
percent the rating initially assigned for his low back 
disorder.  However, neither are the maximum assignable, and 
both issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id. 

The veteran and his wife provided testimony at a hearing at 
the RO before a Hearing Officer in April 2003; a transcript 
is of record.

The veteran and his wife also provided testimony before a 
Veterans Law Judge at the RO in March 2004; a transcript is 
of record.  



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran's psychiatric disorder carries a primary 
diagnosis of PTSD with dysthymia and/or depression.  An 
optimistic GAF ranges from 40-50; he is irascible, confused, 
totally isolated except from immediate family and that is 
deteriorating, cannot concentrate, has significant sleep 
disturbances; hyperarousal, reexperiencing and avoidance, and 
is often unable to accomplish even the most basic of chores 
at home let alone work.

3.  Medical expert opinions and other credible evidence 
sustains that he is not now shown to be capable of obtaining 
or retaining employment as a result of his service-connected 
PTSD and that the veteran's PTSD alone results in total 
occupational and social impairment.

4.  Limitation of motion in the lumbar spine is severe with 
loss of forward and lateral motion with osteoarthritic 
changes and pain on most movements; he has some radiation 
into the right thigh above the knee, but no other significant 
neurological problem, no ankylosis and no vertebral 
deformity.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for a 40 percent rating for chronic lumbar 
strain with degenerative joint disease are met.  38 U.S.C.A. 
§§ 1155, 5103, 5107; 38 C.F.R § 3.159, Part 4, including §§ 
4.7, 4.71a and Diagnostic Code 5292, 5393 (2001), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran, his wife, and those 
acting on his behalf have been apprised thereof throughout, 
and in their testimony and other communications, they have 
indicated an understanding of what is required and who is 
responsible for obtaining what evidence.  With regard to the 
appellate issues, the Board finds that adequate safeguards 
have been implemented to protect the veteran's due process 
rights and that to proceed with a decision in this issue at 
the present time does not, in any way, work to prejudice the 
veteran or his entitlements.


General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD
Specific Criteria

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

Factual Background

Clinical records are in the file from the Portland Vet Center 
where the veteran has been undergoing PTSD treatment 
including therapy sessions.  He was described as having 
alienation and isolation, had nightmares, trouble falling and 
staying asleep, and wanted help.  The initial questionnaire 
noted that he had had suicidal thoughts, using his pistol, 
but had never developed formal plans to do so.  After he had 
returned from service, he worked at two locations for 3 and a 
half years each, and then went out on his own in a roofing 
contractor business.  His first marriage ended in 1975; and 
now remained married to his second wife of more than 20 
years.  

He now felt some fleeting homicidal thoughts, mainly about 
political issues.  He drank rarely but used cigarettes, 
caffeine and initially said he had used marijuana 2-3 times a 
week.  It was noted that he had generally had problems 
establishing and maintaining substantial relationships.  He 
had managed his life so that he could reduce the overall 
contact with others.  He stayed detached in social settings 
and was not motivated to change because of a sense of 
hopelessness and helplessness.  The diagnosis was severe 
PTSD.

On VA examination in April 2002, the veteran stated that for 
22 years, he had been self-employed in a licensed roofing 
contracting business with his wife.  They had a 20 year old 
daughter and 18 year old son.  The veteran reported that he 
thinks about his Vietnam experiences on a daily basis and 
dreams about Vietnam on a weekly basis.  He had trouble 
falling asleep and staying asleep, had problems with 
hypervigilance and an exaggerated startle response.  He 
avoided Vietnam reminders, had difficulty being affectionate 
towards others except his wife, and had only one friend 
because he prefers to isolate himself.  He described his 
memories of Vietnam including the helicopter accident, the 
base camp being overrun, and other firefight incidents.  He 
said he smoked cigarettes but did not drink or have other 
drug habits.  He indicated that he had had a normal childhood 
and was never abused.  

In addition to his roofing business, he also had some land 
and he worked in the woods and enjoying restoring old cars.  
His wife indicated that he had become suicidal about 12 years 
before and she had then found him with a handgun.  He said he 
did not know why he had felt that way, but he also would have 
times when he would suddenly jump out of bed in the middle of 
the night.

On examination, he appeared well oriented.  He admitted to 
experiencing suicidal and homicidal ideation without a 
specific plan.  He did not seem to have hallucinations but 
complained of a chronically dysphoric mood and he displayed a 
flat affect.  He also seemed to have poor insight into the 
reasons for his depression.  The examiner felt that he well 
met the criteria for PTSD with secondary depression, the 
latter of which symptoms included chronic dysphoric mood and 
episodic suicidal ideation.  His Global Assessment of 
Functioning (GAF) was felt to be 60. 

Vet Center clinical records are in the file.  Pertinent 
notations include that the veteran used chopping wood to 
diffuse his anger.  He has had ongoing depression and has 
participated in several counseling and therapy groups and 
sessions.  He had been encouraged to permit himself to 
disclose his thoughts to his wife and apparently did well in 
assisting others in the various groups with their problems.  
There are several notations in 2002 that he was finding it 
more and more difficult to work, and were it not for his wife 
and his old customers, would not be able to continue.  After 
he returned to the group after having his VA examination, he 
was able to express his anger at the situation relating to 
the evaluation process.  One notation in December 2002 was 
that he had had fleeting suicidal thoughts over the past few 
months but did not have any specific plan of action.  

The testimony of the veteran and his spouse at a hearing at 
the RO in April 2003 is of record.  They described his 
ongoing and increasingly worsening symptoms and associated 
deteriorating business due to his service-connected PTSD and 
back disabilities.  

The veteran later noted some changes necessary for the 
transcript, i.e., to include that his problems had had an 
impact on his family as evidenced by the fact that his wife 
had become very emotional and cried at the hearing.  His wife 
also submitted a thoughtful statement in an effort to explain 
her emotions, and reiterated that before he had more recently 
sought treatment; she had not even known that he had 
something like PTSD; and had not known how to deal with his 
problems; and since he never talked about his military 
experiences, she had not even known what caused his mental 
health problems now.  

The incident at which time she had been particularly 
emotional (at the hearing) had involved her husband's 
homicidal and suicidal ideation.  She explained that in 1991, 
she had found him with a gun in his lap; that this had been 
one of the more profound events in her life; and that she had 
been fearful ever since then.  She indicated that until he 
started going to the Vet Center, she had had no idea how much 
PTSD affected both of their lives at home and in his work, 
which she shared.  She indicated that she is now ever 
watchful of where he is and what he is doing, and although he 
had sought treatment, his condition has gotten worse not 
better, although she hoped that "better" would sometime come.   

On VA examination in May 2003, the veteran stated that his 
PTSD problems had gotten worse since the earlier VA 
examination, and had "screwed him up for making a living".  
He said he had made only $13,000 the prior year which was not 
enough to make a "go".  Since 2002, his motivation for work 
had decreased as it had for once-pleasurable activities.  

He wore a long beard, and his social manner was marked by 
psychomotor slowing.  He sat with his elbows on his knees as 
he leaned forward and looked at the floor; he occasionally 
made eye contact.  He spoke slowly and looked depressed.  

The veteran stated that he and his wife lived on a piece of 
land and he had had a roofing business that had been 
declining over the prior 3 years.  In the last year it had 
gotten even worse.  He said he was simply not motivated to 
get out of bed in the mornings and work, and sometimes he 
would come home from visiting a home to look at a roof and 
then come home to his home but feel unmotivated to even make 
a written bid.  His wife was urging him to keep working but 
his output was limited.  He continued to work in the company 
of his wife who helped him with the roofing business and 
bids.  He also found it hard to communicate with customers 
during the year, and was too depressed to engage in sales 
work or have much contact with others.  He tried an 
antidepressant prescribed by his primary care physician until 
two weeks before but found it did not improve his mood and 
left him feeling sleepy.

The veteran said his social life was "nil".  He had 3 horses 
on his 7-acre plot but he said he had not ridden in 6 years 
because of his back problems.  He was not involved in any 
community activities.  His 2 children lived at home and he 
got along well with them.  He had a very limited number of 
friends.  He said his sleep was poor and he slept no more 
than 3-4 hours per night.  He continues to have nightmares 
nightly in which he relives combat.  He endorsed intrusive 
recollections regarding military trauma.  He described 
significant triggers for intrusive recollections which caused 
emotional and physiological reactivity.  He complained that 
his motivation was limited for once-pleasurable activities 
and especially for work.  He had had suicidal ruminations in 
December 2002 and had been referred by his physician to VA 
for counseling; he had also been suicidal after the Gulf War 
in 1991.  He had problems concentrating and with short-term 
memory.  He had no suicidal ideation on the day of the 
examination.  Thought content was nihilistic.  Diagnosis was 
moderate to severe PTSD with associated depression.  The 
examiner felt that his symptoms had indeed increased since he 
met with the VA psychiatrist in 2002.  There was no evidence 
that he used drugs or alcohol.  GAF was 50.

VA clinical reports are in the file showing that the veteran 
has continued to be seen including in anger management and 
group settings.  Both psychiatrists and psychologists have 
followed his progress.  GAF was described as 55 in May 2003.  

He seemed to be having particular problems with dysthymic 
disorder and various medications were tried.  He reported the 
suicidal attempts in the past and said that he seemed to have 
had general deterioration since the Gulf War.  He had also 
become more irritable, and would see things out of the corner 
of his eyes but denied actual hallucinations.  He was 
uncomfortable in any crowds because he had to know what 
everyone was doing and how they stood in relationship to him.  
He also carefully checked all the windows and doors of the 
house before going to bed.  

Evaluators agreed that since there seemed to be no specific 
period of time for the deterioration, the better diagnosis 
was dysthymia rather than depression.  On an evaluation in 
May 2003, the veteran said that he was having problems with 
flashbacks triggered by a number of things, and had problems 
with hypervigilance, hyperstartle, and nightmares 3 times a 
week, waking up in a cold sweat.  He said he was careful to 
go to sleep only after the rest of his family so he could 
protect them.

A progress note dated in March 2004 was to the effect that 
the veteran had fallen off a ladder since which he had had 
worsening of both back and PTSD symptoms.  He was said to be 
clearly suffering from dissociative symptoms as well as 
depression, and his wife concurred that he was having trouble 
with focus and concentration and was not adequately helped by 
the medications.  

On examination, he appeared fragile and very pale, and had a 
"stressed out" mood and fragile affect.  He had many symptoms 
on a daily basis including disorientation to time and place.  
Judgment was impaired and he had had suicidal ideas in the 
past but no real plan.  Diagnoses were PTSD and dysthymic 
disorder; GAF was apparently cited at 40.  The examiner 
opined that the veteran's disability needed to be increased 
as he was totally disabled.

A statement was received from LL, a social worker, dated in 
March 2004, noting his deterioration.  She indicated that he 
was reliable about keeping appointments and was medication 
compliant. However, he now had daily suicidal ideation with 
persistent danger of hurting himself.  He experienced total 
occupational and social impairment due to the severity of the 
continuing symptoms of hyperarousal, reexperiencing and 
avoidance.  He had severe inability to concentrate.  He would 
lose his train of thought in conversation or forget what he 
had gone to the shop or room for; his wife worked hard at 
trying to not interrupt him.  He had periodic disorientation 
to time and place due to flashbacks and intrusive memories of 
Vietnam.  His recent fall from the roof was the first time in 
30 years in doing that job, and she felt that his inability 
to concentrate or focus might well have played a role in that 
fall. 

She further noted that he is no longer able to make 
mathematical calculations as he had been doing for 30 years 
as a roofer.  The Christmas before, he could not remember his 
family's names.  He experienced intermittent inability to 
perform daily tasks and projects at home, and there were days 
when he was unable to shower or even brush his teeth.  He 
just could not seem to get to a lot of projects at home, 
would skip meals, and had to force himself to eat; he was 
unable to sleep, could not fall asleep and then would 
frequently wake up in an hour.  He had to do perimeter checks 
and found himself isolating himself even from his wife.  It 
was her professional opinion that the veteran was so impaired 
that he was unable to be employed; and since he was a totally 
disabled person, she did not expect his condition to improve 
in the future. 

A statement is of record from Dr. MTM, III, dated in March 
2004.  The veteran's history of having fallen off the roof in 
February 2004 was noted.  He had since had flare-ups of his 
PTSD symptoms.  Dr. M stated that it was his opinion that the 
veteran should retire from any work and recommended full 
retirement. 

A statement is of record from the veteran and his wife's 
neighbor regarding his deterioration.

The testimony of the veteran and his spouse at the hearing in 
March 2004 is also of record.  

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated to a 
significant degree in the recent several years.  

From an adjudicative standpoint, it can be acknowledged that 
the benefit of hindsight makes much more clear the actual 
nature of any disability when comparing it both past and 
present.  He has had some bad times, whatever the identity of 
the mental health picture.  It was not until he was recently 
informed of the nature of PTSD, and thus able to identify in 
himself the problem as PTSD, that he sought treatment.  To 
some extent, this has been both a hazard and a blessing; at 
least now his wife and family understand what he is going 
through, and through concentrated counseling and therapy, he 
appears to be now better to communicate that.  In any event, 
as for the degree of mental health impairment, the Board 
concludes that it has also existed on a fairly regular 
continuum since his claim was filed, and accordingly, the use 
of Fenderson tenets for different ratings during that period 
of time is not required herein.

The veteran has documented exposure to combat violence and 
significant, multiple PTSD stressors in Southeast Asia.  He 
has been documented as having a diagnosis of PTSD.  On some 
occasions, this is the only diagnosis; on other occasions, he 
is also noted to have depression, anxiety or dysthymia.  The 
real questions at hand are to what extent are the service 
originated mental health problems responsible for his 
impairments, and how and/or can these problems be 
distinguished from some other nonservice-connected mental 
problems.  Based on the overall evidence of record, and 
particularly the recent expert psychiatric opinion, the Board 
concludes that whatever the current characterization, these 
are all symptomatic of one and the same overall aggregate 
psychiatric disability and must be treated accordingly in 
rating his service-connected PTSD disability.

For several years after service, the veteran tried working 
for others, but almost 3 decades ago, he developed his own 
licensed roofing contractor business with his wife.  Until 
recently, he did reasonably well in that work.  However, it 
is equally clear that now, he is no longer able to work, in 
that, or probably any other, industry.  His working capacity 
has been dwindling for some time as manifested in ongoing 
clinical reports, i.e., he could not deal with clients, could 
not make mathematical calculations, could not follow through 
on making bids after viewing a roof, and had a variety of 
other similar and impacting problems.  His wife was assisting 
him, as she had for decades, but some of those activities 
were his alone, and he is clearly no longer able to undertake 
or complete them to maintain the business.  In the past 3 
years he had virtually gone under, in the last year making 
minimum money.

This was all before his recent fall from a roof which has 
clearly exacerbated some of his symptoms.  Medical opinions 
have been cited above, and although it is not entirely clear, 
his increased lack of concentration, etc., may well have 
contributed to or caused him to fall.  Nonetheless, it was a 
wakeup call that he was simply no longer able to do that 
work, something he had been able to do in relative isolation 
for years.  

As noted elsewhere, the veteran has long been described as 
being unable to deal with customers and participate in those 
relatively limited contacts he must have with others.  His 
wife has described having to watch out for him all of the 
time, and given his tendency to have periodic suicidal 
ideations, which in the past have understandably frightened 
her, she is ever watchful of his behavior on their acreage.  
His loss of concentration and other mental problems are now 
undeniable and severely hinder his every movement.

In any event, the aggregate evidence is persuasive that 
service-connected disability reasonably renders him unable to 
work.  That he is unemployable was confirmed by medical 
expert opinion of record as recorded above.  And it does not 
appear that there is going to be any appreciable improvement 
in his occupational handicap situation.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers between 40-50, and that appears now probably 
optimistic given his most recent clinical assessments.  He 
has regular and significant sleep disturbance with 
nightmares, and is increasingly angry, frightened, paranoid 
and irritable and clearly is unable to get along with others 
on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  He has become morose, forgetful, 
irascible, often suicidal, uncommunicative and disoriented.

The Board is grateful for insightful communications that have 
been provided by his psychiatrist and those who have treated 
and tested him, as well as through his own testimony and that 
of his wife on two occasions, all of which the Board finds to 
be entirely credible.  This has shed enormous light onto his 
overall situation and mental health status.  

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.





Lumbar strain with degenerative joint disease

Specific Criteria

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

For lumbosacral strain, when there is characteristic pain on 
motion a 10 percent rating is assigned.  When there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position a 20 percent 
rating is assigned.  A 40 percent rating assigned for a 
severe lumbosacral strain where there is listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71(a), Diagnostic Code 5295 (2003).

The Board also notes that during the pendency of the appeal, 
the rating criteria used to evaluate diseases and injuries of 
the spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. The criteria for 
a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine. A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees, but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but is not greater than 235 
degrees; or, combined range of motion of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees, or muscle spasm, guarding, or local tenderness not 
resulting in an abnormal gait are noted; or, with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Degenerative disc disease, may be evaluated under Diagnostic 
Code (DC) 5293 pertaining to intervertebral disc syndrome.  
Up until September 23, 2002, DC 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, warrants a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Mild 
intervertebral disc syndrome is rated at 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows: Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.


Factual Background and Analysis

A statement is of record from Dr. TRH, dated in January 2002, 
to the effect that he had seen the veteran for back problems 
since 1978.  Recently, the back had become much more painful 
and was starting to interfere with the performance of his 
normal work activity.  He recalled that the veteran's major 
complaint throughout had been of low back pain with sciatic 
neuralgia.  Therapy had consisted of a home care program 
which included abdominal strengthening exercises and major 
low back and leg stretching routines.  He was also instructed 
in how to use home physiotherapy.  

Initially, there had been some electrotherapy and 
manipulation which initially gave some improvement to his 
symptoms.  However, the severity of the chronic discomfort 
had gradually increased and no longer responded to therapy.  
He had been seen more recently by an orthopedic specialist.  
Dr. H recommended that the veteran no longer continue with 
the physical labor that was required in his line of work.

Extensive clinical records were submitted from the private 
facility showing that the veteran has been seen starting in 
the early 1990's for muscle spasm, and back pain.  Articular 
subluxation was diagnosed.  There was no history of recent 
trauma.  Treatments included heat, ultrasound, manual 
manipulations.

On VA orthopedic examination in April 2002, the veteran 
reported that he had had back pain since he jumped out of the 
helicopter at the tree line.  He had been under care for the 
back problems since 1978.  He now had pain in the back on a 
daily basis.  There was occasional radiation down the right 
thigh but no numbness.  Coughing and sneezing exacerbated his 
pain.  He avoided bending and would be awakened at night and 
had trouble falling asleep because of the back pain.  There 
was no loss of bowel or bladder control.  He used an elastic 
back brace and took glucosamine.  Range of motion was 
chronically reduced and flare-ups of pain occurred about one 
day a week when additional motion loss was noted.  His back 
muscles were tight and he tended to limp.

On examination, he had right sacroiliac tenderness to 
percussion.  There was no frank muscle spasm at the moment.  
Range of motion was 45 degrees of forward flexion, 5 degrees 
of hyperextension, 15 degrees of lateral bending in both 
directions, and 20 degrees rotation in both directions.  The 
examiner felt that during flare-ups, an additional motion 
loss of 10-15 degrees could be expected in forward flexion, 
and moderate lumbar muscular weakness due to strain but no 
expected incoordination.  X-rays were taken but the report of 
record is not complete.

On VA examination in May 2003, the veteran said that the 
lumbar spine pain had become worse.  When seen a year before, 
he was having flare-ups every 1-2 days when it was sore and 
stiff; now, he no longer had the 3-4 days a week of normal 
motion.  He continued his exercises and had gone to physical 
therapy, but his chiropractor had retired and he was not 
having those treatments.  His flare-ups were fairly constant 
now and he occasionally had some right-sided pain which went 
down his thigh.  He said it never crossed the knee and he had 
no particular loss of strength in that area.  

He had stiffness in the back and a deep aching in the back, 
with pain on motion, especially when he came forward.  He 
said the pain would get sharper and sharper the further 
forward he went.  Bending and lifting also caused extreme 
pain.  The pain was said to be 5/5 all of the time and when 
he was lifting or carrying, it would go up to 7-8/10.  It has 
progressed to the point where 5 days of any given week he was 
hardly able to do anything in the way of physical activity 
because of his back.   In his work, he was limited to 2 days 
a week work and on those 2 days, he would be unable to lift 
or even carry a bundle of shingles, and he now had to have 
help from others in lifting almost anything.  He said he had 
virtually no recreational activities anymore.

On examination, he walked slowly and steadily.  Goniometric 
measurements were 45 degrees of forward flexion, with pain 
seen on his face and muscle spasms observed in the lumbar 
spine.  He had lateral flexion to 25 degrees without muscle 
spasm, and rotation of 45 degrees with no muscle spasm.   He 
could do a deep knee bend with limitations due to pain.  
Repetitive motions for lifting and standing caused an 
increase in pain on range of motion.  Sensory findings were 
normal.  He had tenderness over the lumbar erector spinae 
muscle group but negative straight leg raising.  Chronic 
lumbar strain was diagnosed; and X-rays showed degenerative 
joint disease with sacralization.

The examiner opined that it was within reason to believe that 
he had lost between 30-40 percent of his range of motion, 
strength, coordination and endurance.  He was now complaining 
of flare-ups being more constant than not.  The examiner felt 
that it was within reason that he would lose another 10 
percent of his range of motion, strength, coordination and 
endurance secondary to muscle spasms in the lumbar spine.  He 
had no neurological deficits at the time, but repetitive 
movement caused some pain.  He was able to do things around 
the house but was having problems working, and the examiner 
felt that this would get worse with the lumbar spine 
degeneration.

VA clinical reports show that the veteran has also been seen 
for back complaints.  A notation in April 2003 was that he 
had low back pain with mild parenthesis into the right 
anterior thigh.  He was fitted for a cane for walking.  Rehab 
for his back was to be instituted to include physical 
therapy, exercises, etc.   He indicated that his pain was 
always at least 4-6/10.  Abnormal (limitations of) range of 
motions were said to be at 60 percent for flexion, 60 percent 
for extension and 70 percent rotation, bilaterally.  He had 
tenderness to palpation along the L-3/S-2 areas of 
musculature. 

A statement is of record from Dr. MTM, III, dated in March 
2004.  The veteran's history of having fallen off the roof in 
February 2004 was noted.  After he had fallen, the ladder he 
was using fell on him as well.  Since then he had had 
musculoskeletal problems involving the lumbosacral sprain and 
lumbar muscle strain in addition to flare-ups of his PTSD 
symptoms.  Dr. M stated that it was his opinion that the 
veteran should retire from any work that was at any height 
and even moderate physical activity.  And while his acute 
soft tissue injuries would heal, he had a great deal of basic 
degeneration that would not get better, and would in all 
likelihood, become worse.  He recommended full retirement. 

In assessing the veteran's current back problems, the Board 
finds justification for addressing them in the aggregate.  It 
is noted that he has had a recent fall from the roof, but as 
his physician has stated, those soft tissue injuries will 
heal, but his basic underlying much more serious degenerative 
problems and disability remains.  It is on that basis that 
the Board will address his current impairment.  The veteran 
has limitation of motion in all planes, and pain on most.  
However, he only has neurological symptoms to the extent that 
he has some radiation into the right thigh but not below the 
knee.  The Board concludes that resolving all doubt in his 
favor, a 40 percent rating is warranted for his service-
connected lumbosacral strain with degenerative joint disease.  
Without additional functional impairment, ankylosis and/or 
demonstrated sensory changes, an evaluation in excess thereof 
is not warranted.


Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6-96 (1996).

ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.

Entitlement to a rating of 40 percent for lumbosacral strain 
with degenerative joint disease is granted subject to the 
regulatory criteria relating to the payment of monetary 
awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



